In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-1100

E RIC H LAVACEK ,
                                            Plaintiff-Appellant,
                              v.

A NN B OYLE, D.D.S., D EAN OF THE S OUTHERN ILLINOIS
U NIVERSITY S CHOOL OF D ENTAL M EDICINE,
in her individual and official capacities, et al.,

                                         Defendants-Appellees.


            Appeal from the United States District Court
                  for the Southern District of Illinois.
      No. 3:10-cv-00087-GPM-PMF—G. Patrick Murphy, Judge.


  A RGUED S EPTEMBER 16, 2011—D ECIDED D ECEMBER 6, 2011




   Before E ASTERBROOK, Chief Judge, and W OOD and
T INDER, Circuit Judges.
  W OOD , Circuit Judge. Eric      Hlavacek was hoping to
become a dentist, but he was       not able to maintain a sat-
isfactory academic record          at the Southern Illinois
University School of Dental        Medicine (SIU), which he
attended for five semesters.       Over that time, he failed
2                                               No. 11-1100

several courses, including some that were a required part
of his course of study. As a result, SIU dismissed Hlavacek
for poor academic performance. After unsuccessfully
asking various school committees and administrators
to overturn this decision, Hlavacek filed a complaint
alleging First Amendment, equal protection, and proce-
dural due process violations. The district court found no
merit in any of these theories and dismissed the action.
  On appeal, Hlavacek argues only that the district court
erred in rejecting his procedural due process claim. As
our more complete account of the facts demonstrates,
however, Hlavacek received ample process, and so
we affirm.


                              I
  Hlavacek enrolled in SIU’s four-year dental medicine
program in the Fall of 2005. In his first semester, he failed
Neuroanatomy, a required course. As a result, SIU
placed him on academic probation for the Spring 2006
semester and gave him the opportunity to retake the
course. Unfortunately, he failed the course the second
time around, too. After re-enrolling and restarting his
course of study in the Fall of 2006, Hlavacek passed
his classes and was notified that he was in good
academic standing.
  During the Spring 2007 semester, Hlavacek was
informed that the entire first-year class, of which he was
still a part, would be required to retake two examina-
tions because of improprieties committed by the whole
No. 11-1100                                              3

class. Hlavacek passed the required reexaminations, but
he failed a different class—Dental Materials. After taking
what SIU called a remediation examination, Hlavacek
passed the latter course.
  In Fall 2007, Hlavacek’s performance went downhill,
as he failed three additional courses. SIU allowed him
to retake the examination in one of those classes, but he
failed the second time around. As a result, the school
placed him on academic probation. In the middle of
the Spring 2008 semester, however, Hlavacek received
a letter informing him that he was being dismissed from
SIU for unsatisfactory academic performance.
  Accompanied by a faculty representative, Hlavacek
challenged his dismissal at a hearing held on March 5,
2008. After hearing Hlavacek’s arguments and evidence,
the panel at the hearing affirmed the school’s action.
Hlavacek was notified of this decision by a letter dated
March 12, 2008. The March 12 letter contained two er-
rors. First, it incorrectly stated that Hlavacek was on
academic probation during the Spring 2007 semester.
In fact, Hlavacek had been on probation during the
Spring 2006 and Spring 2008 semesters, but not during
the Spring of 2007. Second, it incorrectly stated that
Hlavacek’s hearing had been held on July 9, 2007.
  Believing that he was dismissed on the basis of a
non-existent July 9, 2007 hearing, Hlavacek sought clarifi-
cation from the school. SIU recognized its error and
provided Hlavacek with documents showing that no
such hearing had been held on July 9, 2007. After
receiving this information, Hlavacek personally appeared
4                                                No. 11-1100

before an appeals committee to seek review of the
decision reported in the March 12 letter. The appeals
committee also affirmed his academic dismissal. In addi-
tion, Hlavacek pursued several other avenues of re-
lief. After his first hearing, he filed a grievance with
SIU’s Office of Institutional Compliance. Hlavacek also
sought review of the decision to dismiss him through
the Provost, the Chancellor, the Board of Trustees, and,
finally, the President. Each appeal or petition was denied.
  In February 2010, Hlavacek filed a complaint in the
District Court for the Southern District of Illinois, alleging
that SIU violated his First Amendment rights, his rights
under the Equal Protection Clause, and his rights to
procedural due process. The district court dismissed all
of Hlavacek’s claims on SIU’s motion under Federal
Rule of Civil Procedure 12(b)(6). As we noted before,
Hlavacek has limited his appeal to the due process argu-
ment.


                              II
  The discussion that follows gives Hlavecek the benefit
of the doubt, in keeping with the governing standard
of review for dismissals under Rule 12(b)(6). See Justice
v. Town of Cicero, 577 F.3d 768, 771 (7th Cir. 2009); Tamayo
v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). In
any event, the course of events does not appear to be
in serious dispute; the question is instead what legal
consequences, if any, flow from those events.
 In order to prove that SIU violated his rights under the
Due Process Clause of the Fourteenth Amendment,
No. 11-1100                                                 5

Hlavacek must show that it deprived him of a cognizable
property interest and that it failed to give him what-
ever process was due for that particular deprivation.
Omosegbon v. Wells, 335 F.3d 668, 674 (7th Cir. 2003). We
can assume, without deciding, that Hlavacek had a
protectable interest in continuing his graduate educa-
tion. That narrows the case to an evaluation of the pro-
cess that SIU provided in connection with its decision
to dismiss him from the dental program.
   When considering cases that originate in an educational
institution, the law distinguishes between academic
dismissals and disciplinary dismissals. Fenje v. Feld, 398
F.3d 620, 624 (7th Cir. 2005) (citing Bd. of Curators of Univ.
of Mo. v. Horowitz, 435 U.S. 78, 89-90 (1978)). Dismissals for
poor academic performance “require no hearing at all.”
Martin v. Helstad, 699 F.2d 387, 391 (7th Cir. 1983). ”[I]t
is sufficient that the student was informed of the nature
of the faculty’s dissatisfaction and the ultimate decision
to dismiss was ‘careful and deliberate.’ ” Fenje, 398 F.3d at
626 (quoting Horowitz, 435 U.S. at 85). It would be
difficult to imagine a different standard: how could
federal judges second-guess the judgment of the dental
faculty (or the engineering faculty, or the art history
faculty, for that matter) on the question of academic
competence?
  Hlavacek had ample notice of the SIU faculty’s dissatis-
faction with his academic performance. He knew that he
was on academic probation for the Spring 2006 semester,
and that the faculty had already asked him once to
restart his course of study. Notwithstanding that second
6                                             No. 11-1100

chance, Hlavacek received another set of failing grades.
This led to another round of probation, which should
have alerted him to the fact that he was on thin ice. It
could not have been a surprise when he was told in
writing that the basis for his dismissal was his failing
grades.
  SIU did not reach that decision precipitously. Despite
Hlavacek’s poor academic track record, the dental school
gave him several opportunities to bring his performance
up to snuff. After failing Neuroanatomy, SIU allowed
him to retake the course. After failing Neuroanatomy a
second time, SIU permitted him to start over again
from the beginning. After failing his Fixed Prosthodontics
exam, he was given a remediation exam, but he also
failed that. In short, even with several second chances,
Hlavacek never met the expectations of the faculty.
  After SIU decided to dismiss Hlavacek, he availed
himself of several opportunities to appeal, which we have
already catalogued. In all, we count seven appeals (or
grievances) that he was entitled to present. None was
successful, but that does not mean that SIU was not
offering an ample range of procedures. This extensive
process was more than enough to protect any constitu-
tionally protected interest that Hlavacek may have
had. Indeed, we do not wish to be understood as
implying that SIU’s procedures were anywhere near the
floor of what the Constitution would tolerate. Because
his case is comfortably above that mark, we can safely
leave for another day the discussion of the lower limit.
  Hlavacek makes much of the fact that the March 12
letter erroneously referred to a hearing on July 9, 2007.
No. 11-1100                                             7

This is much ado about nothing. Hlavacek brought the
error to SIU’s attention, the university acknowledged
it, and it provided Hlavacek with documentation estab-
lishing that his academic status was discussed only on
March 5, 2008. The fact that one document contained an
erroneous reference does not negate the substantial
process provided by SIU (most of which took place
after the error had been made and corrected).
  In summary, the SIU faculty decided that Hlavacek
had had enough “second” chances and that his perfor-
mance did not meet the school’s standards. It therefore
dismissed him from its dental program. Its decision was
affirmed by several appeals committees and university
administrators. In light of the ample evidence that
Hlavacek received “careful and deliberate” process, Fenje,
398 F.3d at 627, we decline to “participate in ‘sec-
ond-guessing the professional judgment of the Uni-
versity faculty on academic matters.’ ” Bissessur v. Ind.
Univ. Bd. of Trustees, 581 F.3d 599, 602 (7th Cir. 2009)
(quoting Ross v. Creighton Univ., 957 F.2d 410, 415 (7th
Cir. 1992)). Hlavacek received all the process that he
was due. We therefore A FFIRM the judgment of the
district court.




                          12-6-11